Citation Nr: 0528406	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  02-05 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a dermatological 
disorder, claimed as seborrheic dermatitis on the head, legs, 
arms, and buttocks.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 1999 and May 2001 rating decisions of the 
No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for seborrheic dermatitis on the head, legs, arms, 
and buttocks.  Appeal to the Board was perfected on this 
issue.  No other issue is now properly before the Board for 
appellate review.  

In November 2004, the veteran testified in person before the 
undersigned Acting Veterans Law Judge, sitting in No. Little 
Rock, Arkansas, in connection with this appeal.  The hearing 
transcript is not of record.  Regrettably, the hearing 
testimony itself is unavailable apparently due to technical 
problems associated with recording of the hearing 
proceedings.  As such, the veteran was notified in writing of 
his right to another Board hearing opportunity.  In a 
statement executed in July 2005, the veteran affirmatively 
waived his right to another Board hearing.       

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

Having reviewed the entire record below, the Board finds that 
further evidentiary development is in order with respect to 
the claim of entitlement to service connection for a 
dermatological disorder.  Deferment of a decision on the 
merits of this claim pending such development is intended to 
ensure that various due process requirements, including those 
arising from the Veterans Claims Assistance Act of 2000 
(VCAA), as amended and now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), are met, and to ensure that VA 
has before it adequate factual bases upon which to decide the 
claim.  

First and foremost, the claims file does not reflect adequate 
notice to the veteran of his rights and VA's duties under 
VCAA.  Under this law, when a complete or substantially 
complete application for benefits is filed, VA must notify a 
claimant and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice must inform a claimant of any 
information and evidence not of record (1) needed to 
substantiate the claim; (2) VA will seek to provide; and (3) 
the claimant is expected to provide.  Interpreting 38 C.F.R. 
§ 3.159(b)(1), the Court also held that VA must ask him to 
submit any pertinent evidence in his possession ("fourth 
element").  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) contemplates that VA will help a claimant obtain 
relevant records, whether or not the records are in federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on the 
claim.  

Second, further evidentiary development may be warranted 
following the issuance of the VCAA notice and any response 
thereto submitted by the veteran and/or his accredited 
service representative.  VA must then assist the veteran in 
claim substantiation consistent with VCAA, VA regulations 
implementing VCAA, and other controlling law.  

In this connection, it is acknowledged that the Board did not 
address the issue of lack of adequate VCAA notice in the 
record to date when it remanded the skin disorder claim for 
further development in May 2004.  This apparently was 
because, as of then, a Board hearing had not yet taken place.  
Typically, Board policy is to defer decisions on specific 
remand directives until hearing testimony is obtained and the 
Board has had an opportunity to review the entire record, 
including such testimony.  However, here, given that the 
veteran did testify at a Board hearing in November 2004, and 
he declined to exercise his right to another hearing in light 
of the unavailability of his 2004 testimony, Board remand on 
due process issues, such as that arising from VCAA, is 
appropriate at this time.       

This matter is REMANDED to the RO, via the AMC, for the 
issuance of a complete VCAA notice to the veteran, as well as 
other actions, after which the RO is to readjudicate the 
claim de novo.  The Board directs the following:

1.  Send the veteran a VCAA notice, 
which, at minimum, informs him what 
evidence not of record is needed the 
substantiate the claim as to his skin 
disorder, and what the veteran's and VA's 
respective claim development 
responsibilities entail.  Also advise him 
explicitly that he should provide VA with 
copies of any evidence - lay or medical - 
relevant to the claim that he has in his 
possession.  Also ask him to identify any 
new source(s) of records pertinent to the 
claim but not currently reflected in the 
claims file, to include medical or non-
medical records from private doctors; 
employers, current or former; or local, 
state, or federal government agencies.  
Assist the veteran in obtaining any such 
missing records consistent with VCAA.  
Associate any records obtained with the 
claims folder.    

2.  As the record includes recent VA 
medical treatment records, ensure that 
any missing, or more current, VA medical 
records are obtained and associated with 
the claims folder.  

3.  Thereafter, review the entire file, 
including all evidence and information 
associated with the claims file after the 
issuance of the January 2005 Supplemental 
Statement of the Case (SSOC), and 
readjudicate the claim de novo.  If it is 
determined that a favorable resolution of 
the claim is not in order, then issue an 
updated SSOC and give the veteran and his 
accredited service representative an 
appropriate amount of time to respond to 
it.  Thereafter, the claim should be 
directed to the Board, if in order.  

The purposes of this remand are to comply with due process 
requirements and to ensure appropriate evidentiary 
development.  At this juncture, the Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this case.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


